     Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 1 of 8



                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

MIGUEL RUIZ, JOSE JIMENEZ               '
and JESUS PERALTA,                      '
                                        '
      Plaintiffs,                       '
                                        '
v.                                      ' CIVIL ACTION NO. 4:20-cv-274
                                        '
SAVAGE CONSTRUCTION, L.L.C.,            '
KYLE SAVAGE, INDIVIDUALLY,              '
and MARY SAVAGE,                        '
INDIVIDUALLY,                           '
                                        '
      Defendants.                       '

                 JOINT DISCOVERY/CASE MANAGEMENT PLAN

TO THE HONORABLE JUDGE VANESSA D. GILMORE:

      Plaintiffs      Miguel    Ruiz,    Jose   Jimenez       and    Jesus     Peralta

(collectively,        the      APlaintiffs@)         and      Defendants       Savage

Construction, L.L.C. (the ACompany@), Kyle Savage and Mary Savage

(collectively, the ADefendants@) file this Joint Conference Report

of the meeting Under Rule 26(f) as follows:

      1.    State where and when the meeting of the parties
            required by Rule 26(f) was held, and identify the
            counsel who attended for each party.

      The   parties    conferred    by    email      relating       to   the   matters

addressed    herein    beginning     April      2,    2020.      Patricia       Haylon

participated for the Plaintiffs and Robert C. Rice participated

for the Defendants.

      2.    List the cases related to this one that are pending
            in any state or federal court, with the case number
            and court.
    Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 2 of 8



     There are no other related cases.

     3.      Briefly describe what the case is about.

     The Plaintiffs claim that the Defendants are liable to them

for unpaid overtime wages, liquidated damages and attorneys= fees

for violations of the Fair Labor Standards Act, 29 U.S.C. Section

207 (2020)(the AFLSA@).     The Defendants deny any and all claims.

     4.      Specify the allegation of federal jurisdiction.

     This    Court   has   federal   question   jurisdiction    over   this

lawsuit in that it arises under the FLSA.

     5.      Name the parties who disagree and the reasons.

     None.

     6.      List anticipated additional parties that should be
             included, when they can be added, and by whom they are
             wanted.

     None at this time.

     7.      List anticipated interventions.

     None at this time.

     8.      Describe class-action issues.

     None.

     9.      State whether each party represents that it has
             made the initial disclosures required by Rule
             26(a). If not, describe the arrangements that have
             been made to complete the disclosures.

     The parties have agreed that the initial disclosures will be

exchanged on or before May 15, 2020.

                                     -2-
   Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 3 of 8



     10.     Describe the    proposed     agreed    discovery   plan,
             including:

     A.      Responses to all the matters raised in Rule 26(f);

     The parties have discussed the basis of their claims and

defenses.     The parties have discussed the possibility of early

resolution.     The parties have agreed that no limitations to the

discovery process are necessary.

     1.      Issues Relating To Disclosure Or          Discovery   of
             Electronically Stored Information:

     The parties have discussed the discovery of electronically

stored     information.     The   Plaintiffs   do    not   anticipate     the

discovery of electronically stored information at this time. The

Defendants reserve the right to object to such discovery requests

pursuant to the Federal Rules of Civil Procedure, if necessary.

     B.      When and to whom the Plaintiff anticipates he may
             send interrogatories.

     The     Plaintiffs   will    propound     interrogatories     to     the

Defendants by May 29, 2020.

     C.      When and to whom the Defendants anticipate they may
             send interrogatories.

     The     Defendants   will    propound     interrogatories     to     the

Plaintiffs before the discovery deadline ordered by the Court.

     D.      Of whom and by when the         Plaintiff     anticipates
             taking oral depositions.



                                    -3-
    Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 4 of 8



     The Plaintiffs anticipate deposing fact witnesses within one

hundred   twenty   (120)   days   following    their   identification      by

Defendants.

     E.    Of whom and by when the          Defendants    anticipate
           taking oral depositions.

     The Defendants anticipate deposing fact witnesses before the

discovery deadline ordered by the Court.

     F.    When the Plaintiff (or the party with the burden of
           proof) will be able to designate experts and
           provide reports required by Rule 26(a)(2)(B), and
           when the opposing party will be able to designate
           responsive experts and provide their reports.

     The Plaintiffs anticipate designating experts and providing

expert reports by October 16, 2020.       The Defendants will designate

experts and provide reports within thirty (30) days of receiving

the Plaintiffs= Designation of Experts.

     G.    List expert depositions the Plaintiff anticipates
           taking and their anticipated completion date. See
           Rule 26(a)(2)(B) (expert report).

     The Plaintiffs anticipate deposing the Defendants= expert

witness(es) within sixty (60) days of the Defendants= Designation

of Experts.

     H.    List expert depositions the Defendants anticipate
           taking and their anticipated completion date. See
           Rule 26(a)(2)(B) (expert report).

     The Defendants anticipate deposing expert witnesses before

the discovery deadline ordered by the Court.

                                    -4-
   Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 5 of 8



     11.    If the parties are not agreed on a part of the
            discovery plan, describe the separate views and
            proposals of each party.

     The parties have no disagreements regarding the discovery

plan.

     12.    Specify the discovery beyond initial disclosures
            that has been undertaken to date.

     There has been no additional discovery undertaken.

     13.    State   the  date   that     planned    discovery     can
            reasonably be completed.

     Planned discovery can be completed by January 11, 2021.

     14.    Describe the possibilities for a prompt settlement
            or resolution of the case that were discussed in
            your Rule 26(f) meeting.

     The parties agree to consider mediation of the case as soon

as some necessary preliminary discovery is completed.

     15.    Describe what each party has done or agreed to do
            to bring about a prompt resolution.

     The parties agree to consider mediation of the case as soon

as some necessary preliminary discovery is completed.

     16.    From the attorneys= discussion with the client,
            state the alternative dispute resolution techniques
            that are reasonably suitable, and state when such
            a technique may be effectively used in this case.

        The parties agree to consider mediation of the case as soon

as some necessary preliminary discovery is completed.




                                   -5-
   Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 6 of 8



     17.     Magistrate judges may now hear jury and non-jury
             trials. Indicate the parties= joint position on a
             trial before a magistrate judge.

     The parties do not agree to a trial before a magistrate judge.

     18.     State whether a jury demand has been made and if it
             was made on time.

     A jury demand has not been made.

     19.     Specify the number of hours that it will take to
             present the evidence in this case.

     The parties anticipate that it will take approximately ten

(10) to (15) hours to present the evidence in this case.

     20.     List pending motions that could be ruled on at the
             initial pretrial and scheduling conference.

     There are no pending motions.

     21.   List other pending motions.

     None.

     22.     Indicate other matters peculiar to this case,
             including discovery, that deserve the special
             attention of the Court at the conference.

     None.

     23.     Certify that all parties have filed Disclosure of
             Interested Parties as directed in the Order for
             Conference, listing the date of filing for original
             and any amendments.

     The Plaintiffs filed their Certificate of Interested Persons

on January 28, 2020.     The Defendants will file their Certificate




                                   -6-
   Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 7 of 8




of Interested Persons on or before May 15, 2020.            No amendments

have been filed.

     24.   List the names, bar numbers,             addresses     and
           telephone numbers of all counsel.

     Mark Siurek                       Robert C. Rice
     Warren & Siurek, L.L.P.           Rice & Associates
     TBA# 18447900                     TBA# 16833990
     FED. ID# 9417                     5615 Kirby Drive
     3334 Richmond, Ste. 100           Suite 810
     Houston, Texas 77098              Houston, Texas 77005
     713-522-0066 (telephone)          713-655-9090 (telephone)
     713-522-9977 (fax)                rcrice@rice-law.com
     msiurek@warrensiurek.com

     Counsel for Plaintiffs            Counsel for Defendants


                                  Respectfully submitted,


                                   /S/ Mark Siurek
                                  Mark Siurek
                                  TBA# 18447900
                                  Fed. ID# 9417
                                  3334 Richmond, Suite 100
                                  Houston, Texas 77098
                                  713-522-0066 (telephone)
                                  713-522-9977 (fax)
                                  msiurek@warrensiurek.com

                                  ATTORNEY-IN-CHARGE FOR PLAINTIFFS
Case 4:20-cv-00274 Document 12 Filed on 04/24/20 in TXSD Page 8 of 8




                               OF COUNSEL:

                               Patricia Haylon
                               WARREN & SIUREK, L.L.P.
                               TBA# 09281925
                               Fed. ID# 13941
                               3334 Richmond, Suite 100
                               Houston, Texas 77098
                               713-522-0066 (telephone)
                               713-522-9977 (fax)
                               thaylon@warrensiurek.com



                                /S/ Robert C. Rice
                               Robert C. Rice
                               RICE & ASSOCIATES
                               TBA# 16834990
                               5615 Kirby, Suite 810
                               Houston, Texas 77005
                               713-655-9090 (telephone)
                               rcrice@rice-law.com

                               ATTORNEY-IN-CHARGE FOR DEFENDANTS
